HARRELL, J.,
dissenting, in which BARBERA and McDonald, jj., join.
With respect, I dissent. Detective Reid’s use of a taser 1, 2 *313to effectuate a Terry3 stop and restrain Petitioner, David Reid (“Reid”) (no relation), was reasonable, given the circumstances of this case. Therefore, I would affirm the judgment of the Circuit Court for Baltimore City on the grounds that the police officer had reasonable suspicion to effectuate a Terry stop and the use of the taser was a reasonable use of force, which did not escalate the encounter to a de facto arrest requiring probable cause.
I. What is Reasonable Force in a Terry Stop Context?
A. Various Courts and Their Various Interpretations of Reasonable Force
As a formal detention, a Terry stop implicates a person’s Fourth Amendment rights against “unreasonable searches and seizures.” Terry v. Ohio, 392 U.S. 1, 9, 88 S.Ct. 1868, 1873, 20 L.Ed.2d 889, 899 (1968). Courts and scholars across the land approve varying levels of force in order for a police officer to maintain his or her own safety and the safety of the public-at-large when conducting an investigatory, or Terry, stop. The Supreme Court defines the reasonable force that does not convert a Terry stop into a de facto arrest as that force which is “reasonably necessary to protect [the police officer’s or officers’] personal safety and to maintain the status quo during *314the course of the stop.” United States v. Hensley, 469 U.S. 221, 235, 105 S.Ct. 675, 684, 83 L.Ed.2d 604, 616 (1985). Additionally, the Supreme Court defines the outer boundary of reasonable force based on the danger that the officer believed himself or herself to be facing at the time the force in question is used. Tennessee v. Garner, 471 U.S. 1, 8, 105 S.Ct. 1694, 1699, 85 L.Ed.2d 1, 7 (1985) (holding that when a suspect is believed to be unarmed, the use of deadly force to prevent fleeing is unreasonable).
The Model Code of Pre-Arraignment Procedures is instructive on how much and when force may be used by police during an investigatory stop. The Model Code states, in pertinent part:
(3) Use of Force. In order to exercise [an investigatory-type stop], a law enforcement officer may use such force, other than deadly force, as is reasonably necessary to stop any person or vehicle or to cause any person to remain in the officer’s presence.
Model Code of Pre-Arraignment Procedure § 110.2(3) (1975). The American Law Institute reasoned there that it would be “frustrating and humiliating” to tell an officer he or she has the authority to stop someone, but must stand by while that person ignores an order and flees. Model Code of PreArraignment Procedure § 110.2 cmt. (1975). This sentiment, that unchallenged escape should not be an acceptable outcome, was echoed by Justice Rehnquist when he wrote, “The Fourth Amendment does not require a policeman who lacks the precise level of information necessary for probable cause to arrest to simply shrug his shoulders and allow a crime to occur or a criminal to escape.” Adams v. Williams, 407 U.S. 143, 145, 92 S.Ct. 1921, 1923, 32 L.Ed.2d 612, 616 (1972).
Federal courts enumerate factors and a balancing test by which we should evaluate the use of reasonable force. The Seventh Circuit catalogs five factors (which other courts use frequently) when evaluating the reasonableness of the force employed: the nature of the crime under investigation; the degree of suspicion; the location of the stop; the time of day; *315and, the reaction of the suspect to the approach of the police. United States v. Ocampo, 890 F.2d 1363, 1369 (7th Cir.1989) (citing, among other cases, United States v. Serna-Barreto, 842 F.2d 965, 967 (7th Cir.1988)). The Ninth Circuit described the Fourth Amendment balancing test as weighing “ ‘the nature and quality of the intrusion on the individual’s Fourth Amendment interests against the countervailing governmental interests at stake’ ” or “ ‘balancing] the amount of force applied against the need for that force.’ ” Bryan v. MacPherson, 630 F.3d 805, 823 (9th Cir.2010) (quoting Garner, 471 U.S. at 8, 105 S.Ct. at 1699, 85 L.Ed.2d at 7, and Meredith v. Erath, 342 F.3d 1057, 1061 (9th Cir.2003)).
B. From Whose Vantage Point is Reasonableness to be Judged?
As articulated in Terry, the level and modality of force chosen by a police officer should not be viewed in the first instance through the Court’s eyes; rather, it should be seen through the eyes of a reasonable officer on the scene. 392 U.S. at 22, 88 S.Ct. at 1880, 20 L.Ed.2d at 906. A judge must not engage in post hoc (some may say de novo) evaluation of the police officer’s conduct when determining reasonable use of force because alternative methods may always be imagined. In re David S., 367 Md. 523, 540, 789 A.2d 607, 616-17 (2002) (citing United States v. Sharpe, 470 U.S. 675, 686, 105 S.Ct. 1568, 1575, 84 L.Ed.2d 605, 615 (1985)). When reviewing a case originating in Maryland, the Fourth Circuit noted, “ ‘The calculus of reasonableness must embody allowance for the fact that police officers are often forced to make split-second judgments — in circumstances that are tense, uncertain, and rapidly evolving — about the amount of force that is necessary in a particular situation.’” Young v. Prince George’s Cnty., 355 F.3d 751, 755 (4th Cir.2004) (quoting Graham v. Connor, 490 U.S. 386, 386-87, 109 S.Ct. 1865, 1872, 104 L.Ed.2d 443, 455-56 (1989)). On this subject, the U.S. Supreme Court noted:
[W]e stress that a Terry investigation, such as the one that occurred here, involves a police investigation “at close range,” Terry, 392 U.S. at 24 [88 S.Ct. 1868], when the *316officer remains particularly vulnerable in part because a full custodial arrest has not been effected, and the officer must make a “quick decision as to how to protect himself and others from possible danger____” Id., at 28 [88 S.Ct. 1868], In such circumstances, we have not required that officers adopt alternative means to ensure their safety in order to avoid intrusion involved in a Terry encounter.
Michigan v. Long, 463 U.S. 1032, 1052, 103 S.Ct. 3469, 3482, 77 L.Ed.2d 1201, 1221-22 (1983) (quoting Terry, 392 U.S. at 24, 28, 88 S.Ct. at 1881, 1883, 20 L.Ed.2d at 908, 910).
C. Examples of Reasonable Force Used in Effectuating a Terry Stop
There are several instructive cases involving varying degrees of force, akin to a “hard takedown,” that do not result in a defacto arrest. The holding that deployment of a taser was reasonable in a Terry stop context in United States v. Colon, 654 F.Supp.2d 326, 333 (E.D.Pa.2009), aff'd on other grounds 434 Fed.Appx. 88, 89 (3rd Cir.2011), cert. denied, — U.S. -, 132 S.Ct. 1584, 182 L.Ed.2d 199 (2012), is dismissed, without substantial justification, by the majority opinion in the present case. In Colon, police officers were patrolling a known high-crime area. 654 F.Supp.2d at 328. The police observed Colon holding nervously the right side of his pants. Id. He walked away from the police, even after being ordered to stop. Id. When his path was blocked by a police cruiser, he ran. Id. The police officers gave chase and tasered Colon, once to bring him to ground and twice more to prevent him from reaching into his waistband, where, after a frisk for weapons, the officers found a handgun. Colon, 654 F.Supp.2d at 330. The district court held that a police officer may use force to effect a Terry stop, and use of a taser in dart-mode was considered reasonable, given the circumstances that Colon was armed most likely. Colon, 654 F.Supp.2d at 333; see also United States v. Fields, 449 Fed.Appx. 146, 148-49 (3rd Cir.2011) (holding, in an unpublished opinion, that the use of a taser did not elevate an investigatory Terry stop to an arrest, *317because the defendant’s flight and lack of cooperation made the officers feel vulnerable and fear for their safety).
Several jurisdictions hold that even significant intrusion on a person’s Fourth Amendment rights does not convert necessarily a Terry stop into a de facto arrest situation. In United States v. Lawshea, a law enforcement canine was used to subdue a fleeing individual. 461 F.3d 857, 860 (7th Cir.2006). The Seventh Circuit held that this was a reasonable level of force to effectuate a Terry stop, given that the individual fled from police and the officer had reasonable suspicion to believe Lawshea may be armed. Id. The aftermath of this takedown required hospital treatment of Lawshea for multiple canine bites and administration of a tetanus shot. Id. The Seventh Circuit held that Lawshea’s own actions, sprinting away from the officer and reaching for his waistband, justified the police officer using the canine to subdue him. Id. Given the circumstances, the court held the Terry stop was not converted into a de facto arrest at the release of the canine. Id. Surely, the majority in the present case cannot imagine that Lawshea felt free to leave as the police canine sunk its teeth into his shoulder, penetrating the skin in a more violent and less controlled way than would have taser darts. Nor can it be said that police policy should not dictate that an ambulance be called to treat Lawshea’s wounds. The use of a law enforcement canine, as in Lawshea, is an extreme example of force effectuating a Terry stop. I do not suggest that this Court would find it necessarily an acceptable use of force in all instances. That determination must be made on a case-by-case basis, evaluated from the perspective of the on-scene officer and what he/she confronted. I offer Lawshea merely as an example of a more extreme use of force than is present in Reid’s case, one that did not result in transforming a Terry stop into a defacto arrest.
The Fourth Circuit upheld the throwing of an armed suspect on the ground head-first, the jamming of an officer’s knee into the suspect’s back, and placing the individual in handcuffs, as reasonable force during the effectuation of an investigatory stop. Young, 355 F.3d at 756. In United States v. Dykes, 406 *318F.3d 717, 718 (D.C.Cir.2005), the Washington D.C. Metropolitan police used a football-style tackle to effectuate a Terry stop, predicated on a reasonable suspicion that Dykes was trafficking drugs. Dykes fled when three police cruisers entered a parking lot where he was conducting an illegal drug transaction. Id. Dykes was forced to the ground by one of the officers chasing him. Id. The court found this to be an appropriate use of force to effectuate a Terry stop in that circumstance. Dykes, 406 F.3d at 720. Other courts have concluded similarly to the Dykes court. See, e.g., United States v. Franklin, 323 F.3d 1298, 1301 (11th Cir.2003) (pulling down a person from a chain-link fence and pinning him on the ground is not a de facto arrest requiring probable cause); United States v. Bonner, 363 F.3d 213, 218 (3rd Cir.2004) (tackling does not elevate a Terry into a de facto arrest); United States v. Jackson, 175 F.3d 600, 601-02 (8th Cir.1999) (same); United States v. Weaver, 8 F.3d 1240, 1244-45 (7th Cir.1993) (four officers tackling a suspect did not cross the bounds of reasonable force in making a permissible Terry stop). As will be discussed supra, these types of “hard takedowns” are themselves fraught with the potential for injuries to the police officers and fleeing suspects. These injuries could be as, or more, serious than those associated with taser use. The types of injuries, including concussions, broken bones, lacerations, etc., could require medical attention, thereby prolonging the length of what otherwise may have been a brief Terry stop, had not the individual bolted or resisted.
D. Was Reasonable Force Employed in Reid’s Circumstances?
Detective Reid’s use of a taser was a reasonable use of force to effectuate a Terry stop in the particular circumstances of his encounter with Petitioner Reid. This Court should not second-guess Detective Reid’s actions, as indulged by the majority opinion.
In considering whether a reasonable officer would consider the use of a taser appropriate in the circumstances of this *319case, I begin with applying and weighing the factors in Ocampo: the nature of the crime, the degree of suspicion, the location and time of day of the stop, and the subject’s reaction to approaching police officers. 890 F.2d at 1369. Here, the undisputed facts militate in favor of taser use. The police had an articulable suspicion, generated by an anonymous tip,4 that a black man (taller than others in a group he was a part of) would be found in the 1400 block of Pennsylvania Avenue, in control of a black Honda, and would possess both drugs and a weapon. The location was a known high-crime area (although the time of day of the encounter was high noon5). Moreover, Reid fled when the officers approached on foot. On balance, the Ocampo factors suggest strongly that the officers needed to use elevated, yet still reasonable, force to effectuate a Terry stop of Reid.
Although there appears a dearth of reported cases involving the use of tasers in effectuating a Terry stop, the facts of Colon are strikingly similar to those of the present case. Reid, suspected of being armed, was asked to stop by the officer, but ran off with a perceptually heavy item swinging in a pocket of his shorts (remember the anonymous tip?). The officers observed three of the four reasonable suspicion factors, set out in Illinois v. Wardlow, 528 U.S. 119, 123-25, 120 S.Ct. 673, 675-76, 145 L.Ed.2d 570, 575-77 (2000), to conduct a Terry stop: Reid was in a known high-crime area; upon seeing the officers, Reid began to act in a way that indicated to the officers, in their experience, that he was concealing a *320weapon — “blading” his body to the approaching officers and performing weapon security checks by patting his shorts’ pocket; and, Reid went into headlong flight as clearly identifiable officers got closer. The use of the taser was reasonable in Colon and should be held reasonable here, as Detective Reid needed to act decisively and swiftly in order to effectuate the Terry stop of a person the officers had reasonable suspicion to believe may be armed. See Colon, 654 F.Supp.2d at 333.
While Colon is the most on-point case to the one before us,6 the levels of other forms of force deemed reasonable by various courts when effectuating a Terry stop are instructive by analogy. Before comparing the effect of a taser to the effects of a canine bite or “hard-tackle,” we need to recount certain background and contextual factual information regarding the general operational characteristics of the kind of taser in question and the injuries it might (and might not) cause in greatest likelihood. Although the four corners of the record in Reid’s case are thin in this regard, there is a body of presumably reliable information that provides an understanding from which to make an informed comparison regarding the reasonableness of the force in question.7,8
*321As explained in footnote 8, supra, Detective Reid most likely used either a TASER® M-26 or X-26 model in subduing Petitioner Reid. The X-26 is the newer model, smaller than the M-26, and uses a rechargeable battery magazine as its power source, whereas the M-26 relies on two AA batteries. Charlie Mesloh et al., Fla. Gulf Coast Univ. Weapons & Equip. Research Inst., A Qualitative & Quantitative Analysis of Conducted Energy Devices: TASER X26 vs. Stinger S200, 13-14 (2008). The X-26 delivers the same shock level as the battery wears down, but the shock from the M-26 diminishes as the battery wanes. Id.
A taser operates in two modes: stun (also known as drive-stun) and dart. Report of the Maryland Attorney General’s Task Force on Electronic Weapons, 2 n. 1 (2009), available at http:/www.oag.state.md.us/Reports/ECWReport.pdf. Stun mode is used typically in close-quarters because the officer must press the taser directly onto the subject’s skin or clothing. Id. Dart mode is used when the subject is beyond arms length. Id. The darts are two barbed probes, often described as fish-hooks, cable of being propelled up to 35 feet. Sebas*322tian N. Kunz et al., Functioning and Effectiveness of Electronic Control Devices Such as the TASER® — and X-Series: A Review of the Current Literature, J. Forensic Sci., Apr. 2012, at 1-2. Compressed nitrogen gas propels the two darts at 180 feet per second. Kunz, supra, at 2; A. Bleetman et al., Implications for UK Emergency Departments: An Overview of Electronic Weaponry, Emergency Med. J., Mar. 2004, at 136.
The X-26 and M-26 tasers deliver an electrical shock that will result in loss of neuromuscular control, regardless of whether the probes attach to the subject’s clothes or skin (penetrating up to one-inch with the largest of barbs). Scott Savage, After the Zap: Taser Injuries and How to Treat Them, Correct Care, Summer 2005, at 9, 19, available at http://ncchc.org/pubs/CC/archive/19-3.pdf. The darts on either taser model deliver an initial voltage of up to 50,000 volts, ensuring the two probes complete the electrical circuit, and then deliver approximately 5,000 Volts. Barry E. Mangus et al., Taser and Taser Associated Injuries: A Case Series, The Am. Surgeon, Sept. 2008, at 862. The 5,000 volts are delivered in a series of electrical pulses at a very low amperage, approximately 0.5-0.3 joules. Savage, supra, at 9. Comparatively, the initial amperage of a defibrillator is 200 joules. Id. The barbs deliver 15-20 pulses per second into the subject for up to a five-second cycle, which may be repeated by the officer by depressing the trigger again. Kunz, supra, at 2. Thus, the voltage is high, but the duration is short.9 Id.
*323Although the pain experienced by a person subjected to a taser hit is not as mild as a static-cling shock, it is not, for analytical purposes, deadly force.10 Code of Maryland Regulations § 12.14.01.01(B)(28) (2012) defines deadly force as “the force that a trained and authorized professional employee uses with the purpose of causing, or which the authorized professional employee knows will create, a substantial risk of death or serious bodily harm.” Although certain organizations describe the taser as lethal and the same level of force as firearm, studies show that, absent a person’s underlying physical condition predisposing him or her to an unpredictable injurious consequence, a taser is not lethal when used as intended by an officer’s training. See Kunz, supra, at 1; Justin Ready et al., Shock Value-A Comparative Analysis of News Reports and Official Police Records on TASER Deployments, Policing, 3 Oct. 2007, at 141, 151, available at www.emeraldinsight.com/1363951X.htm; Wendy M. Denham et al., Injury Patterns Associated with Nonlethal Law Enforcement Techniques, Topics of Emergency Med., Sept. 2009, at 30, 34; Mangus, supra, at 862. The Ninth Circuit labeled a taser as an “ ‘intermediate or medium, though not insignificant, quantum of force,’ ” noting also that tasers may often be used to diffuse a situation before more serious or possibly deadly force becomes unavoidable. Bryan, 630 F.3d at 811 (quoting, among other cases, Sanders v. City of Fresno, 551 F.Supp.2d 1149, 1168 (E.D.Cal.2008)).
One study found that less than one percent of tased suspects experienced serious injuries due to the darts themselves or secondary injuries caused by falling during a tasing. John Laub, Nat’l Inst. of Just., Dep’t of Just., Study of Deaths *324Following Electro Muscular Disruption, 6-7 (2011) (citing Bozeman et al., Safety and Injury Profile of Conducted Energy Weapons Used by Law Enforcement Officers against Criminal Suspects, Annals of Emergency Med., 2009, at 480), available at https://www.ncjrs.gov/pdffiles1/nij7233432.pdf. In fact, there have been no proven tasing deaths, absent a relative few where an undisclosed underlying condition of the subject or other contributing factors, such as POP use or the subject having a pre-existing heart condition, were implicated. See, e.g., Denham, supra, at 34-35; Mangus, supra, at 862; Laub, supra, at vii-viii. Therefore, tasing should be considered for Terry stop analysis as “other than deadly force.” Clearly that was the case here as Reid survived, without any serious health consequences apparently.
With this knowledge of the painful, but rarely enduring, discomfort of a taser strike, an effective comparison may be made between the use of a taser versus several types of other force deemed reasonable by the relevant case law in criminal matters. The officer in Lawshea, without the benefit of an advance anonymous tip, observed Lawshea and another person in a high crime area on a routine patrol around midnight. Lawshea, 461 F.3d at 859. After the officer exited the patrol car, Lawshea ran away. Id. The officer commanded Lawshea twice to stop and then released the canine when he did not stop. Id. The canine brought down Lawshea with a bite to the shoulder and was called off promptly by the officer. Id. When Lawshea attempted to run again, the canine was released again. Lawshea, 461 F.3d at 860. The Seventh Circuit ruled that Lawshea’s suspicious behavior at such a late hour, combined with his repeated efforts to flee, served as reasonable suspicion for a Terry stop and use of the canine was reasonable, given that Lawshea was likely armed. Id.
It seems to me that the bites of a police canine are a more significant intrusion upon a person’s Fourth Amendment rights than taser darts, which may be removed relatively painlessly. Canine bites can be deep, penetrating wounds, and often damage the surrounding muscle. Denham, supra, at 36. Extensive soft tissue damage, bone injuries, and infec*325tions, often requiring surgical and vascular intervention, are common in dog bites because law enforcement canines are trained to exert typically 500-800 pounds per square inch of pressure11 when released properly on a suspect. Id. Comparing these injuries to the likely injuries of a taser dart used properly lead me easily to conclude that the use of a taser was reasonable here.
The situations in Young, 355 F.3d at 756, Dykes, 406 F.3d at 718, Franklin, 323 F.3d at 1301, Bonner, 363 F.3d at 218, Jackson, 175 F.3d at 601-02, and Weaver, 8 F.3d at 1244-45, demonstrate how a “hard takedown,” using what would be assaultive behavior if executed by anyone other than a police officer in the execution of official duties, is a reasonable amount of force if the officer has reasonable suspicion to believe that the fleeing individual may be armed. Young presented the Fourth Circuit with a dramatic intrusion on a person’s Fourth Amendment Rights because the police officer threw the suspect to the ground headfirst, placed his knee in the suspect’s back, and handcuffed him. 355 F.3d at 756. The takedown of Franklin could have posed significant risks of physical harm also as he was pulled to the ground while climbing a chain link fence in an attempt to evade confrontation with the officer; however, the Eleventh Circuit held the police conduct in securing him was reasonable. Franklin, 323 F.3d at 1301.12
*326Because a wide array of federal circuits establish that several different modalities and degrees of force effectuating a Terry stop were reasonable, all of which involve a significant likelihood of injury and a potential intrusion on a citizen’s Fourth Amendment rights, this Court should look to them for guidance in settling on a Maryland position. Based on what has been considered reasonable by the federal courts and the situation in the present ease, the intrusion on Reid’s person was less serious than that of a police canine bite and no more serious than bringing a fleeing suspect to the ground by tackling or man-handling.
II. What Has Timing To Do Properly with Evaluating a Purported Terry Stop?
The majority opinion states that because Reid was detained for an “indefinite time period” waiting for medical personnel to arrive to remove the taser barbs, the Terry stop ripened surely into an arrest. Reid, 428 Md. at 303-04, 51 A.3d at 605-06. In doing so, the majority opinion fails to consider two important factors. First, when considering the length of a Terry stop, the stopwatch stops as soon as either additional reasonable suspicion or probable cause is developed. Crosby v. State, 408 Md. 490, 506, 970 A.2d 894, 903 (2009); accord Lee, 311 Md. at 652, 537 A.2d at 239-40. Second, Reid’s own actions contributed to prolonging the encounter unquestionably. See Sharpe, 470 U.S. at 688-89, 105 S.Ct. at 1577, 84 L.Ed.2d at 617 (Marshall, J., concurring)
We held in Crosby that a “Terry stop may yield probable cause, allowing the investigating officer to elevate the encounter to an arrest or to conduct a more extensive search of the detained individual.” 408 Md. at 506, 970 A.2d at 903 (citing Terry, 392 U.S. at 10, 88 S.Ct. at 1874, 20 L.Ed.2d at 899). In Lee, the police ordered, at gun-point, the defendants to the ground during a proper Terry stop because they had a reasonable suspicion that the defendants possessed a handgun. 311 *327Md. at 652, 537 A.2d at 239-40. The investigatory stop in Lee ripened to an arrest with probable cause as soon as the officers determined a backpack was too heavy to contain only summer-weight clothes (as claimed) and likely concealed a weapon. Id. Mere moments elapsed between the defendants being ordered on the ground (the Terry stop) and the elevation to an arrest. Lee, 311 Md. at 662-63, 537 A.2d at 245.
The functional stopwatch for the present investigatory stop began when the taser barbs attached to Reid. Upon reaching the incapacitated Reid, the officer inquired if he had any illegal objects on his person. Reid stated he had a gun. The officers handcuffed him and recovered the gun in the right pocket of Reid’s shorts. As soon as the handgun was found, there is no doubt the officers had probable cause to arrest Reid, similar to the situation in Lee. Crosby, 408 Md. at 506, 970 A.2d at 903. Although the record is silent on the exact amount of time that passed between the tasing and the removal of the gun from Reid’s pocket, the discovery of the gun was inevitable, under the circumstances, with the impending pat down.
Another factor in assessing the acceptable duration of a Terry stop is whether a suspect’s actions lengthen the duration of what might have been otherwise a shorter Terry stop. A longer duration does not necessarily transform what commences as a Terry stop into a de facto arrest. Sharpe, 470 U.S. at 688-89, 105 S.Ct. at 1577, 84 L.Ed.2d at 617 (Marshall, J., concurring) (while brevity in a Terry stop is important, the suspect’s own actions extending the stop’s length cannot be overlooked). This was a key holding in Lawshea, where the defendant’s actions, evading police while suspected of being armed, caused the police canine to be utilized, leading to Lawshea being detained further, including for resultant medical attention. 461 F.3d at 860-61.
The majority opinion fixates on the fact that the taser barbs penetrated Reid’s skin, which, according to Baltimore City *328Police Department policy,13 may be removed only by a paramedic.14 The majority opinion argues that this extended the Terry stop to an impermissible length. Reid, 428 Md. at 303-04, 305-07, 51 A.3d at 605-06, 606-07. The majority does not consider that the need for medical personnel was occasioned by the fact that Reid fled from the officers, requiring them to use reasonable force to detain him. Rather, like the defendant in Lawshea, who did not feel free to leave after the law enforcement canine bit him twice, Reid was also not free to leave during the lawful Terry stop effectuated by reasonable force necessitated by his conduct. Once the handgun was found, probable cause existed for a warrantless arrest. Cros*329by, 408 Md. at 506, 970 A.2d at 903; see Lawshea, 461 F.3d at 860-61; Lee, 311 Md. at 662-63, 537 A.2d at 245.
Additionally, the majority opinion appears enamored with the argument that because Reid did not feel free to leave the encounter, it became an arrest requiring probable cause. Whether a person feels free to leave the scene of a confrontation with police merely triggers the defendant’s Fourth Amendment rights against “unreasonable search and seizure.” U.S. Const. amend. IV (emphasis added). Terry, 392 U.S. at 27, 88 S.Ct. at 1883, 20 L.Ed.2d at 909; Lee, 311 Md. at 653-54, 537 A.2d at 241. I am compelled to address this because the majority opinion muddies the analytical waters regarding the two types of detentions described in Terry—an investigatory stop requiring reasonable suspicion and an arrest requiring probable cause.
The majority opinion’s misconception appears most obvious where it states, “A reasonable person would not feel free, nor even be able, to go under these circumstances: Reid was, thus, arrested.” Reid, 428 Md. at 302-03, 51 A.3d at 605. This conclusion leaps over entirely the possibility of an investigatory Terry stop, in which a person is seized and not free to go, but is not arrested yet. See Terry, 392 U.S. at 27, 88 S.Ct. at 1883, 20 L.Ed.2d at 909. Judge Moylan expressed clearly for the Court of Special Appeals this scenario in Carter v. State, 143 Md.App. 670, 677, 795 A.2d 790, 794 (2002):
The appellant solemnly insists that he “was not free to leave.” Of course, he wasn’t. That’s why this was a Terry-stop requiring the Terry level of Fourth Amendment justification. Had he been free to leave, this would have been a mere accosting and the Fourth Amendment would not have been implicated. Under Terry, a stopee’s freedom of movement is most definitely restricted under the command of law. If he attempts to leave after being ordered, perhaps at gunpoint, to stop, he may be shot or otherwise forcibly restrained. Such consequences, notwithstanding the appellant’s urging to the contrary, do not ipso facto transform a Terry-stop into an arrest.
*330Moreover, it cannot be questioned that an individual with multiple shotguns pointed at him by police officers would not feel free to leave the scene, as was the case in Lee, 311 Md. at 666-67, 537 A.2d at 247. Therefore, whether Reid felt free to leave is not a turning point in this analysis; rather, whether the taser was a reasonable amount of force is the relevant inquiry.15
Finally, we should consider the safety concerns of both police officers and suspects when judging the reasonableness of the use of technology enhancements employed to accomplish more effective policing. A “hard takedown” may morph easily into a hand-to-hand combat situation, which poses heightened physical risk to the suspect as well as the officer. A study funded by the National Institute of Justice, the research arm of the Department of Justice, found that older-generation ECDs caused no major or moderate injuries to suspects or officers. Conversely, using a flashlight, baton, fists, or other forms of bodily force to subdue a suspect caused moderate or major injury in 46 to 80 percent of the cases studied. Geoffrey P. Alpert, Police Use-of-Force Outcomes: *331Injuries and Control, The Police Chief, Oct. 2010, at 109, available at http://ww.nxtbook.com/nxtbooks/naylor/CPIM 1010/# /108. As officers increase the amount of force used, the likelihood of injury to both officer and suspect increases. Id. The use of tasers, however, has decreased the amount of injuries to both suspects and officers. Another study funded by the Department of Justice found that the police departments in Orlando, Florida, and Austin, Texas, after supplying tasers to their officers, experienced 50% and 30% reduction in injuries to suspects, respectively, and a 60% and 25% reduction in police officer injuries, respectively. Alpert, supra, at 113-14.
Close-quarters combat can end in tragedy. Reed v. City of Cleveland, 1:04CV0546, 2006 WL 3861082, at *5-6, 2006 U.S. Dist. LEXIS 96549, at *14 (N.D. Ohio 6 Sept. 2006), highlights this. In Reed, police officers attempted to make a routine investigatory stop and handcuff the two defendants for the officers’ safety during questioning. Reed, 2006 WL 3861082, at *5, 2006 U.S. Dist. LEXIS 96549, at *13. When one defendant ran, an officer gave chase, tackled the defendant, and a brawl ensued. Id. The defendant, according to the officers’ testimony, attempted to take the pursuing officer’s weapon. Id. In the ensuing fight, the officer received a bloody nose and the defendant was shot and killed. Reed, 2006 WL 3861082, at *5-6, 2006 U.S. Dist. LEXIS 96549, at *14. Speculatively, had the officer in Reed used a taser to subdue the fleeing suspect, it is likely he would still be alive, or at least have a better chance of survival, as compared to the likely outcome of a bullet to the heart at point-blank range. This Court should encourage the decrease of the likelihood of death of suspects and officers.
The situation in Reed highlights also why the majority opinion’s use of Garner to equate the use of a taser to the use of a firearm is unpersuasive. A bullet, when fired at the center mass of a suspect, has the substantial risk of death or serious bodily harm, unlike a taser. Furthermore, the situation in Garner differs significantly from the present case: the officer in Garner surmised that Garner was not armed and *332used deadly force nonetheless to subdue him for what amounted to suspicion of having committed a felony. 471 U.S. at 3, 105 S.Ct. at 1697, 85 L.Ed.2d at 5. The Supreme Court declared unconstitutional the Tennessee law because the blanket approval of the use of deadly force to capture a suspect thought to have committed a felony, regardless of whether the suspect was armed, was a violation of the Fourth Amendment’s command against unreasonable search and seizures. Garner, 471 U.S. at 11, 105 S.Ct. at 1707, 85 L.Ed.2d at 10. As explained supra, a taser is not deadly ordinarily when used properly; conversely, a firearm would be considered deadly and therefore subject to the restrictive view enunciated in Garner. Id.
The consequences of causing police officers to hesitate to use a taser, where justified by the extant circumstances, during a Terry stop to incapacitate a fleeing suspect cannot be understated. In the present case, the majority opinion would require Maryland police officers either to use needlessly their martial arts or linebacker skills or stand by as the fleeing suspect eludes into the sunset, even though the officer has reasonable suspicion to believe the suspect is armed and a potential threat to the officer and the public. Suffering an avoidable escape was an option decried by the Supreme Court in Adams, 407 U.S. at 145, 92 S.Ct. at 1923, 32 L.Ed.2d at 616.
For the foregoing reasons, I would affirm the Circuit Court’s decision not to suppress the weapon found on Reid. The police officer seized the weapon during a lawful Terry stop, based on reasonable suspicion, which was effectuated by reasonable force commensurate to the particular situation. I would uphold the denial of Reid’s request to suppress the evidence acquired as a result of the use of the taser. The judgment of the Circuit Court for Baltimore City should be affirmed.
Judge BARBERA and Judge McDONALD authorize me to state that they join in the views expressed in this dissenting opinion.

. The word "TASER®” (in all capital letters) often refers to the largest manufacturer of electronic control devices or "ECDs” (also known as “CEDs,” conductive energy devices). The word "taser” is also the colloquial term for all ECDs on the market today, regardless of the manufacturer. I shall use taser or ECD as the generic noun for these devices and shall use tase/tasing/tased as the appropriate tenses of verbs describing the action of deploying a taser on a human subject.
The taser is often grouped with those weapons deemed “less-than-lethal.” This term of art is used interchangeably in academic journals with "non-lethal” and "less-lethal.” Often these terms refer to police *313methods, such as flexible batons, bean-bag shotguns, tasers, pepper spray, canines, four-point restraints (hog-tie), and the baton (also known as a nightstick) that fall short of the use of a firearm.


. Jack Cover, a NASA scientist, coined the term laser, which stands for Thomas A. Swift Electric Rifle, a reference to Cover’s favorite childhood science-fiction character. Sebastian N. Kunz et al., Functioning and Effectiveness of Electronic Control Devices Such as the TASER® M- and X-Series: A Review of the Current Literature, J. Forensic Sci., 2012, at 1.


. Unless otherwise indicated, all references to a Terry stop refer to the United States Supreme Court’s explication in Terry v. Ohio, 392 U.S. 1, 30, 88 S.Ct. 1868, 1884-85, 20 L.Ed.2d 889, 911 (1968), in which the Court held that a police officer need only have reasonable suspicion that criminal activity is afoot in order to stop and frisk a person for weapons. The lower level of suspicion is justified by the potential danger to the police officer, as well as to the pubiic-at-large.


. There is some debate regarding the reliability of this anonymous tip. The original recipient of the tip, Detective Reid’s supervising lieutenant, was not at trial to testify. The veracity of the tip becomes less of an issue, however, after the officers in the field confirmed, through observation, the facts given by the tipster, before attempting to make contact with Reid. Furthermore, Reid's deliberate flight from police may be considered when determining reasonable suspicion to engage in a Terry stop.


. If only Marshal Will Kane (Gary Cooper's character in High Noon) had possessed a taser, perhaps some of the bloodshed may have been avoided in that 1952 movie. High Noon (Stanley Kramer Productions 1952).


. The State argues that United States v. Russ, 772 F.Supp.2d 880, 891 (N.D.Ohio 2011) is on-point with the present case. We agree, however, with the majority opinion that it is unpersuasive. The Ohio district court did not demonstrate clearly in its opinion that it evaluated the use of a taser in a Terry stop context.


. This Court has resorted frequently to taking judicial notice of additional facts (not part of a record, strictly speaking, made in the trial court) that are either matters of common knowledge or capable of certain verification. See Faya v. Almaraz, 329 Md. 435, 444-45, 620 A.2d 327, 331 (1993) (relying on medical journals and reports to give context to what was known at the time about AIDS and HIV); see also Armstead v. State, 342 Md. 38, 49-50, 673 A.2d 221, 226 (1996) (relying on scientific journals as to the forensic use of DNA); B.N. v. K.K., 312 Md. 135, 139-40, 538 A.2d 1175, 1177-78 (1988) (relying on scientific and technical publications to explicate the science of sexually-transmitted diseases); Pettit v. Erie Ins. Exch., 117 Md.App. 212, 228, 699 A.2d 550, 558-59 (1997) (notice taken of definition in Diagnostic Statistical Manual IV). Therefore, in order to place the parties’ arguments in proper context and engage in a rational analysis of them, I rely upon *321technical and scholarly journals and reports to provide permissible, relevant, and well-established background information about tasers.


. The record in Reid’s case does not reveal explicitly the brand or model of taser Detective Reid used in the incident on 22 June 2010. In order for a Maryland police officer to be authorized to carry an ECD, however, he or she must complete both classroom and hands-on training in its proper use. Code of Md. Regs. (COMAR) § 12.04.05.02, 12.04.05.03(B) (2012). The Police Training Commission (hereinafter the "Commission”) sets the minimum training standards lor all Maryland Police and Correction Officers, including the Baltimore City Police Department. Maryland Code (2003, 2011 Repl.Vol.), Pub. Safety Art., § 3-201, § 3-207. COMAR 12.04.05.05 provides that only a Commission-certified instructor may certify another police officer. The Commission offers training on two models of ECDs only, TASER® models X-26 and M-26. Approved Training-Police, Training Notes, February 1998-November 2011, available at http://www.mdle.net/tnotes.htm (listing the training available to all Maryland police and correction officers at the end of the monthly newsletter). As the only Commission-certified instructors available were M-26 and X-26 instructors, and Detective Reid, a member of the Baltimore City Police Department, was required to be certified by one of those instructors, it is highly likely that Detective Reid used a TASER® X-26 or M-26 to disable Reid.


. The National Commission on Correction Health Care explained voltage versus amperage.
An electrical injury can be considered similar to being struck on the foot with a falling stone. When the stone hits you, the amount of injury you receive will largely be mediated by two factors: the size of the rock and height of the fall. Obviously, a pebble falling from a roof will cause much less injury than a 100-pound boulder falling even a few inches.
In electrical injuries, the voltage can be viewed as the stone’s height and the amperage as its size. Tasers have a high voltage (tall height) but low amperage (small size). Thus, a Taser may fire with 50,000 volts, but it has minimal amperage- — like a small pebble that *323falls from a roof. It stings, but is unlikely to crush your foot the way the boulder would.
Scott Savage, After the Zap: Taser Injuries and How to Treat Them, Correct Care, Summer 2005, at 9, 19, available at http://ncchc.org/pubs/CC/archive/19-3 .pdf.


. Were it otherwise, certainly the police would not demonstrate the use of tasers to trainees by subjecting a volunteer to its application, a technique frequently employed by police trainers.


. Unlike a trained law enforcement canine, a typical civilian dog’s jaw (pit bulls excepted perhaps, see Tracey v. Solesky, 427 Md. 627, 50 A.3d 1075 (2012)), exerts only 200-400 pounds of pressure per square inch. Wendy M. Denham et al., Injury Patterns Associated with Nonlethal Law Enforcement Techniques, Topics of Emergency Med., Sept. 2009, at 30, 36.


. The Ninth Circuit Court of Appeals expressed that it is not " 'sufficiently clear’ ” whether a police officer’s use of a taser on a suspect constitutes excessive force under 42 U.S.C. § 1983. Mattos v. Agarano, 661 F.3d 433, 446 (9th Cir.2011) (quoting Ashcroft v. al-Kidd, - U.S. -, 131 S.Ct. 2074, 2083, 179 L.Ed.2d 1149, - (2011)), cert. denied, - U.S. -, 132 S.Ct. 2682, 183 L.Ed.2d 45 (2012). Whether a particular force is excessive, for purposes of § 1983, is highly circumstantial. Mattos, 661 F.3d at 442. The few cases that discuss tasers *326and excessive force are factually similar, rendering it difficult to analogize them to a broader context. Mattos, 661 F.3d at 446-48.


. The majority opinion seems oblivious to the fact that the use of medical personnel in similar circumstances is a department-by-department decision and without uniformity of outcome. For example, the U.S. Air Force permits police officers to remove the taser barbs themselves, as long as they have not penetrated a vulnerable area of the body. United States Air Force Security Forces Command, Air Force Use of Force Manual, 94 (2009). On the other hand, the New York Police Department requires transportation to the hospital for dart removal in all cases. A Government Accountability Office report to the House Subcommittee on National Security reported that many police departments allow police officers to decide who may remove the barbs, and how the barbs are removed, on a case-by-case basis. Gov’t Accounting Office, Taser Weapons-Use of Tasers by Selected Law Enforcement Agencies, 16 (May 2005), available at http://www.gao.gov/new.items/d05454.pdf. As of 2009, of the 24 Maryland law enforcement agencies that use tasers, only two require paramedics and an ambulance be called; six require an ambulance to take the subject to a hospital; and, 12 leave it to the officer’s discretion (four did not report their policy). Report of the Maryland Attorney General’s Task Force on Electronic Weapons, app. C (2009), available at http://www.oag.state. md.us/Reports/ECWReport.pdf.


. According to the National Commission on Correctional Care, there are three ways to remove a taser dart that is not lodged in a vulnerable part of the body, e.g., the throat, face, groin, any implants, or the female breasts: 1) remove the dart with a hemostat (a small surgical clip) because the skin is anesthetized due to the stun; 2) use local anesthesia to remove the dart with a hemostat, although often the administration of the anesthesia is more painful than the removal; and 3) use a scalpel to make a small incision, and close the wound with Dermabond®. In the present case, Reid was struck in the back, as evidenced by photographs taken by officers at the scene.


. The majority opinion unfurls several cases explaining how a suspect who was detained physically was considered under arrest. Reid v. State, 428 Md. 289, 300-07, 51 A.3d 597, 603-07 (2012) (citing Dunaway v. New York, 442 U.S. 200, 99 S.Ct. 2248, 60 L.Ed.2d 824 (1979) (an officer who lacks probable cause of involvement in a violent crime, removes a person from a house, brings him to police station, and interrogates him is an arrest); Bailey v. State, 412 Md. 349, 987 A.2d 72 (2010) (restraining a person in order to frisk without suspicion of weapons is a de facto arrest); Longshore v. State, 399 Md. 486, 520, 924 A.2d 1129, 1148 (2007) (handcuffing defendant without suspicion that defendant was armed or violent resulted in a de facto arrest); Dixon v. State, 133 Md.App. 654, 659-60, 758 A.2d 1063, 1066 (2000) (having no indication of weapons, police arrested the defendant by blocking his car, handcuffing him, and placing him in a squad car)). As the majority admits readily, all of these cases involved persons that were not suspected of being armed and therefore differ significantly from the present case. Whether a suspect is believed to be armed weighs heavily on how much force may be considered reasonable when attempting to detain and question the suspect. See United States v. Ocampo, 890 F.2d 1363, 1369 (7th Cir.1989) (citing, among other cases. United States v. Serna-Barreto, 842 F.2d 965, 967 (7th Cir.1988)); see also Tennessee v. Garner, 471 U.S. 1, 11, 105 S.Ct. 1694, 1707, 85 L.Ed.2d 1, 10 (1985).